May 15, 2009


Mr. Logan Odeneal
Odeneal & Odeneal
4849 Greenville Avenue, Suite 1540
Dallas, TX 75206
Mr. Richard E. Swift Jr.
Law Office of Dick Swift
P. O. Drawer 2008
1222 N. Link (Hwy. 155)
Palestine, TX 75802-2008

RE:   Case Number:  08-0136
      Court of Appeals Number:  12-06-00233-CV
      Trial Court Number:  13834

Style:      JOHN KAPPUS
      v.
      SANDRA L. KAPPUS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Wanda Burke|
|   |               |
|   |Ms. Cathy S.   |
|   |Lusk           |